IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2381 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 74 DB 2017
                                :
           v.                   :            Attorney Registration No. 204077
                                :
JEAN PAULSON TUFFET,            :            (Out of State)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 2nd day of May, 2019, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Jean Paulson Tuffet is suspended on consent from

the Bar of this Commonwealth for a period of five years, retroactive to May 25, 2017.

Respondent shall comply with all of the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).